    Case: 1:20-cv-02111 Document #: 45 Filed: 06/24/21 Page 1 of 3 PageID #:442




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 ELIZABETH GONZALEZ,
                                    Plaintiff,
         v.                                                 No. 1:20-cv-02111
 JANET DHILLON, CHAIR; UNITED
 STATES EQUAL EMPLOYMENT                                    Judge Matthew F. Kennelly
 OPPORTUNITY COMMISSION
                                 Defendants.


                                     JOINT STATUS REPORT

       Plaintiff, ELIZABETH GONZALEZ, by and through her attorneys, Riley Safer Holmes

& Cancila LLP, and Defendant JANET DHILLON, through her counsel, and for this Joint Status

Report the Parties state as follows:

       The Parties are in the process of completing written discovery. Plaintiff has propounded

and Defendant has responded to a first set of discovery requests. Defendant has produced

documents responsive to Plaintiff’s requests except for ESI related to the communications/emails

of the people involved in this case. Defendant has made an internal request for this ESI and will

produce this information once available. Defendant has propounded an initial set of discovery.

Plaintiff is in the process of responding to this discovery. The Parties have met and conferred

about this discovery since Plaintiff’s personal situation related to domestic violence has delayed

her ability to respond. After Plaintiff provides discovery responses to Defendant, Defendant will

seek Plaintiff’s medical records.

       At this time, the Parties have identified the following individuals most likely to be

deposed in no particular order: Plaintiff Elizabeth Gonzalez, Tyrone Irvin, Patricia Jaramillo,




                                                 1
    Case: 1:20-cv-02111 Document #: 45 Filed: 06/24/21 Page 2 of 3 PageID #:443




Julianne Bowman, Kimberly Engram, and Jose Romo. These witnesses are represented by

counsel for the Parties.

       The Parties have been working diligently to progress with fact discovery. Currently, the

parties do not anticipate a need for an extension of any court deadlines, pending Plaintiff’s

personal circumstances.



Dated: June 24, 2021                                 Respectfully submitted,

 /s/ Brian O. Watson                                 /s/ Valerie R. Raedy
Brian O. Watson                                      Valerie R. Raedy
Matthew E. Lee                                       Assistant United States Attorney
RILEY SAFER HOLMES & CANCILA LLP                     219 South Dearborn Street
70 W. Madison Street, Suite 2900                     Chicago, Illinois 60604
Chicago, Illinois 60602                              (312) 353-8694
(312) 471-8700                                       valerie.raedy@usdoj.gov
bwatson@rshc-law.com                                 Attorneys for Janet Dhillon, United States
mlee@rshc-law.com                                    Equal Employment Opportunity Commission
docketdept@rshc-law.com
Attorneys for Elizabeth Gonzalez




                                                 2
     Case: 1:20-cv-02111 Document #: 45 Filed: 06/24/21 Page 3 of 3 PageID #:444




                                 CERTIFICATE OF SERVICE

         I certify that on June 24, 2021, these papers were filed using the Court’s CM/ECF

system, which will send notice of this filing to all counsel of record.

                                                      /s/ Brian O. Watson


4819-6997-2208, v. 1




                                                  3
